     Case 5:16-cv-06370-EJD Document 687 Filed 06/17/20 Page 1 of 6


     KJC LAW GROUP, A.P.C.
 1   Kevin J. Cole (SBN 321555)
     kevin@kjclawgroup.com
 2   6700 Fallbrook Ave, Suite 207
     West Hills, CA 91307
 3   Telephone: (818) 392-8995
 4   Attorneys for Defendant
     Ningbo Sunny Electronic Co., Ltd.
 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
         NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
 9
     OPTRONIC TECHNOLOGIES, INC. Case No. 5:16-cv-06370-EJD-VKD
10   d/b/a Orion Telescopes & Binoculars,
     a California corporation,            NINGBO SUNNY’S
11                                        ADMINISTRATIVE MOTION
            Plaintiff,                    UNDER L.R. 6-1(B) AND 6-3 TO
12                                        ENLARGE TIME TO RESPOND
            v.                            TO THE COURT’S JUNE 1, 2020
13                                        DISCOVERY ORDER
     NINGBO SUNNY ELECTRONIC
14   CO., LTD., SUNNY OPTICS, INC., Complaint Filed: November 1, 2016
     MEADE INSTRUMENTS CORP.,             Trial Date: October 22, 2019
15   and DOES 1-25,                       Final Judgment Entered: April 9, 2020
16         Defendants.                    Filed Concurrently:
17                                        (1) Declaration of Kevin J. Cole; and
                                          (2) [Proposed] Order
18

19

20

21

22

23

24

25

26

27

28                                        -1-
      NINGBO SUNNY’S ADMINISTRATIVE MOTION TO ENLARGE TIME TO RESPOND
                            TO DISCOVERY ORDER
     Case 5:16-cv-06370-EJD Document 687 Filed 06/17/20 Page 2 of 6



 1           On June 1, 2020, the Court ordered Defendant Ningbo Sunny Electronic Co.,
 2   Ltd. (“Ningbo Sunny”), by June 26, 2020, to (i) “redo” its post-judgment discovery
 3   searches and production, and (ii) submit a declaration describing “with specificity”
 4   what it did to search for and collect responsive documents. See Dkt. No. 672 (the
 5   “Discovery Order”). Ningbo Sunny now moves the Court pursuant to Local Civil
 6   Rules 6-1(b) and 6-3 to (i) order that Plaintiff Optronic Technologies, Inc. d/b/a
 7   Orion Telescopes & Binoculars (“Orion”) and Ningbo Sunny agree upon an e-
 8   discovery protocol no later than June 30, 2020, and (ii) enlarge Ningbo Sunny’s
 9   deadline to comply with the Discovery Order by four weeks from the date the
10   parties agree upon an e-discovery protocol. As an alternative, Ningbo Sunny
11   requests an additional six weeks by which to comply with the Discovery Order.
12           There is good cause for granting this request. First, notwithstanding Ningbo
13   Sunny’s good faith efforts, it is nearly impossible for Ningbo Sunny to meet the
14   June 26, 2020 deadline. Given the number of documents at issue—and especially
15   because many of those documents may need to be translated from Mandarin
16   Chinese1 into English—Ningbo Sunny needs more time to redo its entire
17   production. For context, Ningbo Sunny previously produced more than 20,000
18   documents in post-judgment discovery. Based on the undersigned counsel’s
19   experience reviewing and analyzing discovery, documents are reviewed at an
20   average rate of 50-60 documents per hour. See Declaration of Kevin J. Cole (“Cole
21   Decl.”) at ¶ 4. Using this formula, it would take anywhere from 330-400 hours just
22   to review and produce the responsive documents. And this does not even take into

23   account the thousands (likely tens of thousands) of additional non-responsive

24   documents that would still need to be translated and reviewed. Simply put, Ningbo

25

26

27
     1
      Ningbo Sunny is based in China and many, if not most, of its executives speak
     only Mandarin Chinese.
28                                       -2-
         NINGBO SUNNY’S ADMINISTRATIVE MOTION TO ENLARGE TIME TO RESPOND
                               TO DISCOVERY ORDER
     Case 5:16-cv-06370-EJD Document 687 Filed 06/17/20 Page 3 of 6



 1   Sunny needs more time to complete the massive discovery undertaking
 2   contemplated by the Discovery Order.
 3           Second, since the undersigned counsel’s recent engagement,2 Ningbo Sunny
 4   has acted in good faith to resolve various outstanding orders, including and
 5   especially the Discovery Order. As just one example, the day after the Discovery
 6   Order was issued, the undersigned counsel had its first meet and confer phone call
 7   with Orion’s counsel about Ningbo Sunny’s discovery obligations. Id., ¶ 10. Since
 8   that first phone call, Ningbo Sunny and its undersigned counsel have made
 9   significant efforts toward complying with the Discovery Order, including by
10   sending a detailed, five-page discovery meet and confer email to Orion’s counsel
11   in the hope of clarifying some of its requests. Id., ¶ 26 & Ex. 3. Ningbo Sunny is
12   taking its discovery obligations seriously, and is acting in good faith to comply with
13   the Discovery Order.
14           Third, as is true in every case, Ningbo Sunny needs at least some cooperation
15   and guidance from Orion about the discovery it seeks—especially considering that
16   Orion’s counsel (i) has been litigating this case for the past four years, (ii) has
17   received more than 600,000 documents in pre-trial discovery (plus 20,000
18   additional documents in post-trial discovery), and (iii) admittedly, has a much
19   better handle on what is likely to be responsive to its requests than does Ningbo
20   Sunny’s counsel (who have been litigating this case for just over three weeks).
21           Unfortunately, Orion’s counsel has so far been unwilling to engage with
22   Ningbo Sunny’s current counsel about the scope of discovery it seeks, specific

23   search parameters, or even search terms that would help zero in on what it is really

24   after (the location and extent of Ningbo Sunny’s assets). Id., ¶¶ 21-31. Ningbo

25   Sunny believes it is essential that the parties agree to an e-discovery protocol before

26   2
      On May 21, 2020, the undersigned counsel filed a Notice of Complete Withdrawal
27   of Counsel and Substitution of Counsel, see Dkt. No. 666, which the Court granted
     on June 10, 2020. See Dkt. No. 681.
28                                          -3-
         NINGBO SUNNY’S ADMINISTRATIVE MOTION TO ENLARGE TIME TO RESPOND
                               TO DISCOVERY ORDER
     Case 5:16-cv-06370-EJD Document 687 Filed 06/17/20 Page 4 of 6



 1   additional discovery is conducted, in order to prevent any misunderstanding about
 2   what documents are being requested, what search methodology is being used, and
 3   how Ningbo Sunny is conducting its search. In other words, Ningbo Sunny’s
 4   search for, and production of, documents responsive to Orion’s requests cannot be
 5   accomplished successfully without Orion’s input.
 6         Fourth and finally, the requested extension will not cause any prejudice,
 7   delay, or harm to justice. Ningbo Sunny is making every effort to comply with its
 8   discovery obligations. It requests this extension so that it can provide Orion with
 9   the documents it needs for its post-judgment discovery efforts—and it cannot do
10   that successfully without Orion’s assistance (which so far, has not been provided).
11   By contrast, Ningbo Sunny will be prejudiced if the current deadlines are kept. If
12   Ningbo Sunny were forced to conduct discovery without an agreed upon e-
13   discovery protocol, and without an understanding and agreement between counsel
14   as to the specific parameters of discovery, there is a real risk Orion will challenge
15   and question its production, bring litigation over it, and force the parties to endure
16   more time and expense dealing with it. Instead, and to prevent that from happening,
17   the parties should be ordered to agree upon an e-discovery protocol no later than
18   June 30, 2020, and Ningbo Sunny’s deadline to comply with the Discovery Order
19   should start running from that date.
20         Alternatively, and if the Court is not willing to order the parties to agree upon
21   an e-discovery protocol, Ningbo Sunny requests an additional six weeks by which
22   to comply with the Discovery Order.

23         ///

24         ///

25         ///

26         ///

27

28                                            -4-
      NINGBO SUNNY’S ADMINISTRATIVE MOTION TO ENLARGE TIME TO RESPOND
                            TO DISCOVERY ORDER
     Case 5:16-cv-06370-EJD Document 687 Filed 06/17/20 Page 5 of 6



 1         Pursuant to Local Civil Rule 7-11(a), prior to filing this motion, Ningbo
 2   Sunny’s counsel requested Orion’s counsel to consent to a stipulation. As of the
 3   filing of this motion, Orion’s counsel has not responded to the request. Id., ¶ 38.
 4

 5   DATED: June 17, 2020                   Respectfully submitted,
 6                                          KJC LAW GROUP, A.P.C.
                                      By:   /s/ Kevin J. Cole
 7                                          Kevin J. Cole, Esq.
                                            Attorneys for Defendant
 8                                          Ningbo Sunny Electronic Co., Ltd.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           -5-
      NINGBO SUNNY’S ADMINISTRATIVE MOTION TO ENLARGE TIME TO RESPOND
                            TO DISCOVERY ORDER
     Case 5:16-cv-06370-EJD Document 687 Filed 06/17/20 Page 6 of 6



 1                            CERTIFICATE OF SERVICE
 2         I hereby certify that I electronically filed, or caused to be filed, the foregoing
 3   with the Clerk of the Court for the United States District Court for the Northern
 4   District of California by using the CM/ECF system on June 17, 2020. I further
 5   certify that all participants in the case are registered CM/ECF users and that service
 6   will be accomplished by the CM/ECF system.
 7         I certify under penalty of perjury that the foregoing is true and correct.
 8   Executed this 17th day of June 2020.
 9
                                             KJC LAW GROUP, A.P.C.
10                                    By:    /s/ Kevin J. Cole
                                             Kevin J. Cole, Esq.
11                                           Attorneys for Defendant
                                             Ningbo Sunny Electronic Co., Ltd.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            -6-
      NINGBO SUNNY’S ADMINISTRATIVE MOTION TO ENLARGE TIME TO RESPOND
                            TO DISCOVERY ORDER
